      Case 1:19-cv-00070-DLC Document 119 Filed 07/16/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
IN RE: PERRIGO COMPANY PLC SECURITIES :                 19cv70 (DLC)
LITIGATION                             :
                                       :                    ORDER
-------------------------------------- X


DENISE COTE, District Judge:

     On June 26, 2020, plaintiffs filed a motion for issuance of

letters rogatory.     On July 6, defendant Perrigo Company PLC

(“Perrigo”) filed a memorandum of law in opposition to the

motion for issuance of letters rogatory, insofar as the proposed

letters would request testimony from Ireland’s Office of the

Revenue Commissioners (“Irish Revenue”) or its employees.              On

July 9, plaintiffs filed a new version of the proposed letters

rogatory, revised as to form.      The same day, plaintiffs filed an

accompanying letter motion to seal portions of the revised

letters.   On July 13, plaintiffs filed a reply memorandum of law

in support of the portion of the letters rogatory that would

seek testimony from Irish Revenue.

     Whether to issue letters rogatory is within the district

court’s discretion.     In exercising this discretion, the district

court should be attentive to the “demands of comity,” taking

into account such factors as:

     (1) the importance to the litigation of the documents
     or other information requested; (2) the degree of
     specificity of the request; (3) whether the
      Case 1:19-cv-00070-DLC Document 119 Filed 07/16/20 Page 2 of 3


    information originated in the United States; (4) the
    availability of alternative means of securing the
    information; and (5) the extent to which noncompliance
    with the request would undermine important interests
    of the United States, or compliance with the request
    would undermine important interests of the state where
    the information is located.

Société Nationale Industrielle Aérospatiale v. U.S. Dist. Court

for S. Dist. of Iowa, 482 U.S. 522, 544-46 & n.28 (1987)

(citation omitted).    “Both the issuance and enforcement of

letters rogatory by U.S. and foreign courts rest entirely upon

the comity of courts toward each other, and customarily embody a

promise of reciprocity.”     Lantheus Med. Imaging, Inc. v. Zurich

Am. Ins. Co., 841 F. Supp. 2d 769, 777 (S.D.N.Y. 2012) (citation

omitted).

    Having considered the factors above, the Court declines to

issue the proposed letters rogatory to Irish Revenue or its

employees.   Information that is in the possession of Irish

Revenue but that was not conveyed to Perrigo is of limited

importance to this litigation.      Plaintiffs may of course

discover -- directly from Perrigo -- relevant communications

that the company received from Irish Revenue.        Further, the

scope of discovery that a U.S. court should seek to obtain from

a foreign government entity should be carefully examined.              After

all, the discovery a court may compel from our own federal

government is more limited than that available from a private


                                    2
         Case 1:19-cv-00070-DLC Document 119 Filed 07/16/20 Page 3 of 3


litigant.     See, e.g., In re S.E.C. ex rel. Glotzer, 374 F.3d

184, 190 (2d Cir. 2004).        It is highly doubtful whether the

Internal Revenue Service could be compelled to give testimony

for use in a foreign proceeding under analogous circumstances.

Accordingly, the Court will not ask an Irish court to compel

such testimony from Irish Revenue.          It is hereby

    ORDERED that plaintiffs shall file by July 21 a revised

version of the proposed letters rogatory that does not seek

discovery from Irish Revenue or its employees.

    IT IS FURTHER ORDERED that plaintiffs’ July 9 motion to

seal is GRANTED.


Dated:       New York, New York
             July 16, 2020



                                     __________________________________
                                                DENISE COTE
                                        United States District Judge




                                       3
